Citation Nr: 1431173	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right elbow disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

7.  Entitlement to an increased rating for left carpal tunnel syndrome, rated as 10 percent disabling for the period from October 22, 2007, to June 9, 2010; 40 percent disabling from June 10, 2010, to January 30, 2013; and, 20 percent from January 31, 2013. 

8.  Entitlement to an increased rating for a left elbow disability, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for gastroesophageal reflux disorder (GERD) with irritable bowel syndrome (IBS), rated as 10 percent disabling prior to January 31, 2013, and 30 percent thereafter.

10.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 30, 2009.

12.  The propriety of the reduction in rating for left carpal tunnel syndrome from 40 percent to 20 percent, effective January 31, 2013.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Aileen Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2001, July 2002 to November 2002, and February 2003 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, October 2008, and May 2011 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the RO. 

In a May 2011 rating decision, the RO granted an increased 40 percent rating for the left carpal tunnel syndrome, effective June 10, 2010.  As that award did not represent a total grant of the benefit sought, the claim for increase remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 
 
Also in the May 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for IBS, effective October 22, 2007.  However, as a 10 percent rating was already in effect for GERD, in January 2012, the RO issued a rating decision assigning a single 10 percent rating for GERD with IBS, as separate ratings for those disabilities are precluded under 38 C.F.R. § 4.114. 

The Board recognizes that the Veteran's attorney submitted a statement in November 2012 requesting withdrawal of the claims for increased ratings for left carpal tunnel syndrome, fibromyalgia, and IBS/GERD.  While that statement was eventually acknowledged by the RO in an October 2013 rating decision, the Board accepted testimony on those issues as if they were still on appeal in July 2013.  Thus, the Board concludes that those issues remain in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In an October 2013 rating decision, the RO reduced the Veteran's rating for his left carpal tunnel syndrome from 40 percent to 20 percent, effective January 31, 2013.  The Veteran filed a timely appeal of the reduction, and the Board has assumed jurisdiction over that issue pursuant to Manlincon, as discussed in the remand section below.

Also in October 2013, the RO granted a TDIU and assigned an effective September 30, 2009, based on receipt of a statement from the Veteran indicating he cannot work due to his "Gulf War Syndrome."  However, since a TDIU is a part of a claim for a higher rating, it is considered as included in the Veteran's October 2007 increased rating claims for fibromyalgia and GERD with IBS.  Therefore, the issue of entitlement to a TDIU for the period prior to September 30, 2009, remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final preliminary matter, the Board notes that the RO has characterized the issue on appeal pertaining to right carpal tunnel syndrome as a new and material claim.  However, the Veteran perfected a timely appeal with the initial denial of service connection for that disability on the merits in an October 2008 rating decision.  Thus, new and material evidence is not required, and the issue has been recharacterized as shown on the title page of this decision.

The issue of entitlement to a total and permanent disability rating has been raised by the Veteran's attorney in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for lumbar spine, right elbow, and right wrist disabilities, a TDIU for the period prior to September 30, 2009, and the propriety of the reduction in disability rating for left carpal tunnel syndrome from 40 percent to 20 percent, effective January 31, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT


1.  A July 2005 rating decision denied service connection for low back pain and a right elbow condition.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the July 2005 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for low back and right elbow disabilities.

3.  The Veteran's PTSD with major depression is manifested by serious symptoms, including daily panic attacks and poor social interaction, productive of deficiencies in the areas of family relations, mood, and school; it is not productive of total social and occupational impairment.

4.  Prior to June 10, 2010, the Veteran's left carpal tunnel syndrome more nearly approximated moderate incomplete paralysis of the median nerve.  

5.  Since June 10, 2010, the Veteran's left carpal tunnel syndrome has more nearly approximated severe incomplete paralysis of the median nerve.

6.  Throughout the period on appeal, the Veteran's left elbow disability has been manifested by no worse than forearm flexion limited to 120 degrees, and extension limited to 20 degrees.

7.  Prior to January 31, 2013, the Veteran's GERD with IBS was not manifested by diarrhea or constipation with near constant abdominal distress, nor was it manifested by symptoms productive of considerable impairment in health.

8.  Since January 31, 2013, the Veteran's GERD with IBS has been manifested by pain and regurgitation or vomiting, but it has not been manifested by symptoms of weight loss, hematemesis, or melena, with moderate anemia, nor has it been manifested by any combination of symptoms that are productive of severe impairment in health.

9.  The Veteran is in receipt of the maximum allowable schedular disability rating for fibromyalgia.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a right elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  For the period prior to June 10, 2010, the criteria for a 20 percent rating for left (minor) CTS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, Diagnostic Code 8515 (2013).

5.  For the period from June 10, 2010, the criteria for a 40 percent rating for left (minor) CTS, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, Diagnostic Code 8515 (2013).

6.  The criteria for a rating in excess of 10 percent rating for left elbow epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5206-07 (2013).

7.  The criteria for a rating in excess of 10 percent for IBS with GERD for the period prior to January 31, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Codes 7319, 7346  (2013).

8.  The criteria for a rating in excess of 30 percent for IBS with GERD for the period from January 31, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Codes 7319, 7346  (2013).

9.  The criteria for an rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7,  4.71a, Diagnostic Code 5025 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board is reopening and remanding the Veteran's claims of entitlement to service connection for low back and right elbow disabilities.  As such, no discussion of VA's duty to notify and assist as to those issues is necessary.

Pertaining to PTSD, left carpal tunnel syndrome, fibromyalgia, and a TDIU, the Veteran's appeals arise from his disagreement with the initial evaluations or effective dates that were assigned following the grants of service connection and a TDIU.  Once service connection or a TDIU is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pertaining to the increased rating claims for the left elbow and GERD, and service connection for right carpal tunnel syndrome, the notice requirements were accomplished in November 2007, June 2008, and August 2008 letters that were provided prior to initial adjudications of those claims.  Those letters notified the Veteran of the information and evidence needed to substantiate his increased rating and service connection claims, as well as the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations, most recently in January 2013, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although during a July 2013 Board hearing, he challenged the adequacy of his recent GERD examination on the basis that the examiner did not ask "the right questions," the Board finds that this contention is without merit because the examiner completed standard disability questionnaires pertaining to the relevant disabilities of IBS and GERD.  Additional examinations are not required because the Veteran has not reported worsening of his disabilities since January 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran provided relevant testimony during a December 2009 RO hearing and a July 2013 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the AVLJ identified the issues on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing service connection or a higher rating.  Moreover, the Veteran, who is represented by an attorney, testified as to relevant information necessary to decide the claims.  Neither the appellant nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

I.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for low back and right elbow disabilities.  Those claims were both denied in a July 2005 rating decision because the RO found that there were no current diagnoses for the claimed conditions.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since July 2005, new evidence has been added to the claims file that is material to the Veteran's claims.  Pertaining to the low back, a February 2008 MRI of the lumbar spine revealed a herniated disc at L5-S1 and a bulging disc at L4-L5, and a June 2010 VA examiner diagnosed a herniated disc at L4-L5 with chronic lumbar strain.  Pertaining to the right elbow, during February 2008 VA treatment, the Veteran reported treatment in January 2008 with prednisone for the right elbow, and during November 2008 VA treatment, the Veteran reported right elbow locking.  He also reported pain and stiffness in the bilateral elbow in March 2010, and there was pain over the medial and lateral epicondyles.  

As the foregoing evidence of low back and right elbow disabilities was not available at the time of the July 2005 denial, it is new.  Moreover, the new evidence establishes current disabilities; thus, it is also material.  The Board is cognizant that the new evidence pertaining to the right elbow does not include a specific diagnosis.  However, it shows right elbow symptoms suggestive of a current disability and, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, it is material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for low back and right elbow disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Increased Ratings

A. PTSD

The Veteran asserts that his PTSD is more severe than the initial 50 percent disability rating assigned.

In order to warrant a higher 70 percent disability rating, under the General Rating Formula for Mental Disorders, the evidence must show that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In a January 2013 VA examination report, the examiner found that the Veteran's PTSD signs and symptoms result in reduced reliability and productivity, consistent with the Veteran's currently-assigned 50 percent rating.  However, the examiner also noted a clinically significant increase in panic attacks, and assigned a GAF score of 50, which is indicative of serious impairment.  Additionally, the Veteran has reported impairment in family relations, as he gets impatient, angry, and can be "cruel" to his wife and other family members, and the VA examiner noted poor social interaction.  The record further shows that the Veteran dropped out of school and a vocational rehabilitation program during the pendency of this appeal.  The Board finds that the foregoing more nearly approximates deficiencies in areas of family relations, mood, and school, commensurate with a 70 percent rating under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 , DC 9411 (2013).  

Moreover, VA mental health providers in May and June 2007, March and September 2008, January 2009, and a VA examiner in July 2013 assigned a Global Assessment of Functioning (GAF) score of 50.  In December 2007, a lower GAF score of 45 was assigned, and a private August 2008 psychological evaluation also shows a GAF score of 48.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The foregoing GAF scores throughout the period on appeal further support entitlement to a higher rating, and the Board finds that a 70 percent rating is warranted.

However, as the evidence does not show total social and occupational impairment, a higher 100 percent schedular rating is not warranted.  Indeed, although a private examiner assessed a GAF score as low as 35 in March 2010, the record does not support either that GAF score or total social and occupational impairment.  

During the period on appeal, while the Veteran has reported problems communicating with his wife and daughter, he has maintained relationships with them and, as of January 2013, did not report any ongoing discord with his wife and children.  Other evidence also supports that the Veteran is able to maintain social relationships.  For example, in May 2007, the Veteran reported that his sister was helping him and was supportive.  In May 2008, the Veteran canceled a VA appointment due to his grandmother's death, and in June 2009, the Veteran's brother accompanied him to VA appointment.  Also during a June 2009 SSA evaluation, the Veteran reported that he gets along well with his fiancé.  There are also various references to his mother and, in particular, his father, who was noted by the January 2013 VA examiner to be instrumental in encouraging the Veteran to enroll in college.  The foregoing evidence supports that the Veteran maintained relationships with both immediate and extended family.  Further, despite the reports of the Veteran's verbal abuse towards his family members, in June 2009, the Veteran's mother indicated that she spent 2-4 hours each day with the Veteran helping him to care for his infant and do repairs around the house.  She also attended a VA appointment with him in March 2010.  

Also against a finding that the Veteran is totally impaired are VA treatment notes and private evaluation reports showing that the Veteran was able to appropriately interact during his appointments and presented neat, groomed, or with good hygiene.  For example, during May 2008 VA treatment, he was noted to be cooperative and pleasant.  During a June 2009 evaluation for SSA disability, social functioning was "within normal limits" based on clinical observation and social interaction with the examiner and others during the evaluation.  The SSA evaluation found "at least moderate limits in social functioning."  An April 2010 private psychological evaluation report notes that rapport was easily obtained and that the Veteran was calm, cooperative, open, and comfortable.  He further related to the private examiner in a friendly manner and had good grooming and hygiene.  Such evidence not only weighs against total impairment, but also against that examiner's assignment of a GAF score of 35.  The Veteran was further noted to have appropriate or good hygiene during VA treatment in September 2011 and February 2013.  

Moreover, in his 2009 Social Security Administration disability application, the Veteran reported that to varying degrees he was able to perform mild chores, run light errands, take care of his newborn and pet dogs, go shopping in stores, and he also reported that he left the house daily.  The Veteran was able to attend school at least on a part time basis until 2010.  There are also references to friends in the record.  In June 2009, he expressed concern over a friend but reported that he stays busy.  In May 2010, he reported that he was a pallbearer for his best friend's sister-in-law's funeral, and that he went hunting and fishing.  He also noted that he plays with his daughter and helps an elderly woman with doctor appointments and work.  As recently as July 2013, the Veteran described being out around town.  

Finally, although the Veteran has variously reported either being fired or quitting his job due to his temper, and has left school during the period on appeal, the Board notes that when he was attending school, he was reportedly on the "President's list" for good grades.  Moreover, by his own report during November 2012 and February 2013 VA treatment, the Veteran was not working because he was home caring for his terminally ill son and wanted to spend every moment with him.  In November 2012, he also reported a plan to go into the criminal justice field in the future.  Thus, the overall evidence does not support total occupational impairment due to PTSD.

In sum, while the Veteran clearly experiences a significant degree of social and occupational impairment, as contemplated by the assigned 70 disability percent, the evidence does not support that he is totally socially and occupationally impaired.  Thus, the evidence does not more nearly approximate total social and occupational impairment to warrant a rating higher than 70 percent. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's psychiatric disorders - namely, panic, anxiety, anger, irritability, and sleep disturbance, and the evidence does not show anything unique or unusual about the Veteran's psychiatric disability that would render the schedular criteria inadequate.  Regarding interference with employment, the Board notes that some degree is already contemplated by the 70 percent rating, and further notes that the Veteran has also been granted a TDIU.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

B. Left Carpal Tunnel Syndrome

The Veteran's left carpal tunnel syndrome is rated as 10 percent disabling from October 22, 2007; 40 percent disabling from June 10, 2010; and 20 percent disabling from January 31, 2013.  He contends that higher ratings are warranted.  The Board notes that the Veteran is right-handed and, therefore, his left hand is his minor hand.

Following a review of the record, the Board finds that prior to June 10, 2010, a higher 20 percent rating is warranted for the Veteran's left carpal tunnel syndrome, as the evidence more nearly approximates moderate incomplete paralysis of the left (minor) median nerve.  38 C.F.R. § 4.114, Diagnostic Code 8515.  In this regard, findings from private June 2008 electromyography (EMG) testing and a nerve conduction study were consistent with a "moderate left sensorimotor demyelinating CTS."  

Additionally, private and VA treatment records during the period prior to June 10, 2010, document complaints of pain, numbness, tingling, and weakness in the left hand and wrist.  During a November 2007 VA examination, the Veteran exhibited some decreased sensation to light touch and pinprick over the thumb, pointer, long, and ring fingers.  At that time, he also was unable to touch the pad of his little finger to the pad of his thumb, with a 1.5 centimeter deficit, and unable to bring his thumb across his hand to touch his palm with a 2 centimeter deficit.  He reported that some days, following overactivity of his left upper extremity the day prior, he can "hardly make a fist," and during July 2008 treatment, the Veteran was unable to make a closed fist.  He also reported that he has a hard time gripping things and doing chores due to numbness in his fingers, and also has a hard time turning objects due to wrist pain.  In October 2008, the Veteran could make a full fist, but was unable to bring his thumb to his digits for opposition.  He also experienced limited motion of the fingers and wrist and exhibited pain on movement.  A painful loose grip was also noted during March 2009 VA treatment.  

Given the subjective complaints of pain, tingling, numbness, and weakness, the objective evidence of decreased sensation and inability to make a closed fist, and specific finding of moderate left CTS on EMG and NCS testing, the Board finds that the evidence prior to June 10, 2010, is consistent with moderate incomplete paralysis of the left median nerve, sufficient to warrant a 20 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 8515.  

However, the Board finds that for the same period prior to June 10, 2010, a higher 40 percent rating is not warranted for severe incomplete paralysis of the left median nerve, as symptoms reported during that time appear to be intermittent and/or moderate in nature, and the Veteran was still able to adequately function.  For instance, in May 2007, the Veteran reported that his hand will go numb "sometimes throughout the day," indicating that the symptom is not constant.  Moreover, while in October 2008, the Veteran exhibited slightly decreased range of motion as noted by the provider, in his fingers and his wrist, in May 2007, he had full range of motion of his left phalanges and wrist.  Similarly, while the Veteran was unable to make a closed fist in July 2008, he was noted to have a grip of 2+ and upper extremity motor strength of 4/5 in May 2007, and was able to make a full fist in October 2008.  Further, in contrast to later evidence, no atrophy of the thenar muscles was noted in November 2008.

Moreover, functionally, while some difficulties were reported with respect to performing chores and gripping things, during a September 2008 VA examination of the peripheral nerves, the Veteran reported that he was a full-time student and used a computer keyboard, and in a March 2009 SSA application, the Veteran reported he was able to do light chores, such as laundry, and change his newborn baby's diapers.  Thus, his left CTS was not so severe that the Veteran was unable to type with his left hand, care for his newborn, or perform some chores, albeit with difficulty.  Therefore, the Board finds that the evidence for the period prior to June 10, 2010 did not more nearly approximate severe incomplete paralysis of the left median nerve to warrant a higher 40 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 8515.

Next, the Board finds that for the period from June 10, 2010, to January 30, 2013, a rating in excess of 40 percent is not warranted, as there is no evidence of complete paralysis of the median nerve.  38 C.F.R. § 4.114, Diagnostic Code 8515.  Indeed, both the January 2013 and June 2010 VA examiners explicitly found moderate incomplete paralysis of the median nerve, and there is no other evidence of record to support complete paralysis.  Therefore, absent evidence of complete paralysis of the median nerve, a rating in excess of 40 percent is not warranted for the Veteran's left carpal tunnel syndrome for this time period.

The Board finds that from January 31, 2013, a higher 40 percent rating is warranted for left carpal tunnel syndrome, as the evidence more nearly approximates severe incomplete paralysis of the median nerve.  During the January 2013 VA examination, the Veteran reported moderate constant pain, moderate intermittent pain, moderate numbness, and mild paresthesias.  He exhibited decreased sensation to the left inner and outer forearm, hand, and fingers, and diminished motor strength and grip strength on the left.  Both Tinel's sign and Phalen's sign were positive and, significantly, the examiner observed atrophy of the left side thenar muscle.  The examiner found that the Veteran's left carpal tunnel syndrome was characterized by moderate incomplete paralysis of left median nerve.  He also noted a functional impact on occupational functioning as the Veteran cannot lift, carry, or move heavy objects.  

In July 2013, the Veteran testified that due to his left carpal tunnel syndrome, he drops things, has limited wrist flexion, and has to switch hands often when driving, even having to drive with one hand or a couple of fingers.  He stated that he can hang on to a gallon of milk, but to do so is painful.

For the period in question, given the chronic nature of the Veteran's symptoms, the objective evidence of decreased sensation, motor strength, and grip, and atrophy in the left thenar muscles, combined with the severity of the functional impact of the left carpal tunnel syndrome as described by the Veteran and as noted by the January 2013 VA examiner, the Board finds the evidence more nearly approximates severe incomplete moderate paralysis of the median nerve, sufficient to warrant a 40 percent rating pursuant to Diagnostic Code 8515.  The Board is cognizant that the Veteran has other disabilities, both service-connected and nonservice-connected, which affect the left upper extremity.  However, the Veteran's left carpal tunnel syndrome is productive of symptoms, including limitation of wrist and finger motion, atrophy, and grip impairment, that are not contemplated by the diagnostic criteria for his other service-connected disabilities, and it is unclear from the record to what extent his left carpal tunnel syndrome symptoms may be attributable to another disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate a 40 percent rating for the period from January 31, 2013.  

However, as the January 2013 VA examiner explicitly noted incomplete paralysis, and neither the Veteran nor the evidence of record suggests complete paralysis of the median nerve, a higher 60 percent rating is not warranted for the period from January 31, 2013.  38 C.F.R. § 4.114, Diagnostic Code 8515.

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left carpal tunnel syndrome - primarily pain, atrophy, limitation of motion of wrist and fingers, and grip impairment, which are discussed under Diagnostic Code 8515 relating to complete paralysis.  The Board has considered the functional impact of the Veteran's left carpal tunnel syndrome in granting the higher 20 and 40 percent ratings where appropriate, and there are no additional symptoms that are not addressed by the provisions of the Rating Schedule or already contemplated by other service-connected disabilities.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

C. Left Elbow

The Veteran's left elbow medial epicondylitis is currently rated as 10 percent disabling under Diagnostic Code 5206 based on painful or limited movement of the joint.  In order to warrant a higher rating, the evidence must show forearm flexion limited to 90 degrees or extension limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206-07.

Based on a review of the record, a higher rating is not warranted under either Diagnostic Code 5206 or 5207, as the evidence shows left elbow flexion limited to no worse than 120 degrees, and extension limited to generally 10 degrees, but no worse than 20 degrees.  For example, VA examinations in November 2007, June 2010, and January 2013, all showed full extension, and flexion limited to 120 degrees, 130 degrees, and 135 degrees, respectively.  Similarly, while VA treatment notes during the relevant period from October 2006 (one year prior to the October 2007 claim) to January 2013 document some limitation of motion, they do not show flexion limited to 90 degrees, nor do they show extension limited to 75 degrees.  On the contrary, while they note a past history of left forearm extension limited to 20 degrees and flexion limited to 120 degrees, objective VA testing during the relevant period showed limitation of extension to or flexion contracture of 10 degrees in June 2008, July 2008, and October 2008; full range of motion in October 2008; slight flexion contracture in November 2009; and good range of motion in March 2010.  Private medical records obtained from the Social Security Administration show that in June 2007, range of motion was "somewhere from 20 to 120 degrees..." 

Thus, the VA examinations, VA treatment notes, and private medical records during the relevant period do not document limitation of left forearm flexion to 90 degrees, or left forearm extension to 75 degrees, even with consideration of pain and repetitive motion, and thus a higher rating is not warranted under Diagnostic Codes 5206 or 5207.

Further, as there is no evidence of ankylosis of the elbow, or impairment of the Flail joint, ulna, or radius, a higher rating is not warranted under Diagnostic Codes 5209-5212.  The January 2013 examiner specifically found no evidence of ankylosis, or impairment of the flail joint, ulna, or radius, and imaging of the left elbow in May 2007, May 2008, and June 2008, was within normal limits (with the exception of mild soft tissue edema superior to the left medial epicondyle in May 2007).  

The Board has also considered whether a separate or higher rating is warranted under Diagnostic Code 5213, as pain and some limitation of motion on supination or pronation has been shown in the record.  For example, a May 2007 VA treatment note indicates "decreased...supination, and pronation in the left elbow," and the June 2010 examiner noted left forearm supination from 0 to 70 degrees with discomfort.  Nevertheless, the most recent January 2013 VA examiner found no impairment of supination and pronation, and there is otherwise no indication that any limitation of supination even came close to 30 degrees, nor does the evidence suggest limitation of pronation with motion lost beyond the last quarter with the hand not approaching full pronation, to warrant a compensable rating under Diagnostic Code 5213.  Thus, neither a separate compensable rating nor a higher rating is warranted based on impairment of supination or pronation.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left elbow disability  - primarily, pain and limitation of motion.  Regarding his other left elbow symptoms, including stiffness, weakness, numbness, tingling, fatigability, and weakened grip, many of those symptoms are already contemplated by the Veteran's other ratings for fibromyalgia and left carpal tunnel syndrome.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for joint disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

D. GERD with IBS

The Veteran's GERD with IBS has been rated as 10 percent disabling for the period prior to January 31, 2013, and 30 percent disabling thereafter.  He contends that higher ratings are warranted.

As noted by the RO in the January 2012 rating decision, pertaining to the Veteran's GERD with IBS, only a single evaluation can be assigned that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  38 C.F.R. § 4.114.  

Here, for the period prior to January 31, 2013, the evidence does not show diarrhea or constipation with "more or less" constant abdominal distress to warrant a higher 30 percent rating under Diagnostic Code 7319.  On the contrary, during a June 2010 VA examination, the Veteran reported diarrhea once a week with a frequency of 3-4 times and stool consistency of liquid to semisolid.  Though he also reported abdominal distress and cramps with the liquid defecation, one time a week does not more nearly approximate "near constant."  The Board also notes that even at the time of the VA examination on January 31, 2013, the Veteran only reported experiencing occasional episodes of bowel disturbance with abdominal distress.  VA treatment records also do not support severe IBS prior to January 31, 2013, to warrant a higher 30 percent rating.  Bowel sounds and physical examination of the abdomen were normal in September 2008, and in October 2008, the Veteran reported occasional diarrhea but denied constipation.  Physical examination in June 2009 and March 2010 revealed a soft, nontender, nondistended abdomen with positive bowel sounds.  In April 2011, gastrointestinal/digestive review of systems was entirely negative.  In January 2012, the Veteran denied abdominal pain, and during VA treatment in December 2012 and January 2013, he denied abdominal pain, constipation, and diarrhea.  

Nor does the evidence during the relevant period support a higher 30 percent rating under Diagnostic Code 7346 prior to January 31, 2013, as there is no evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  During a November 2007 VA examination, the Veteran reported daily symptoms of heartburn and reflux, as well as nausea or vomiting "sometimes, if he does not take his medicine for a couple of days."  During a June 2010 VA examination, the Veteran reported daily acid reflux, indigestion, hyperacidity, and dyspepsia, but epigastric pain only once a year.  He denied dysphagia, melena, and vomiting.  Despite his reports of daily symptoms, the evidence does not show that they resulted in "considerable impairment of health," as the Veteran denied any effect on his activities of daily living, and no other functional impact was noted. 

VA treatment records similarly do not support a higher 30 percent rating under Diagnostic Code 7346.  In May 2007, the Veteran denied difficulty swallowing, and in November 2007, an upper GI study was normal.  In January 2008, the Veteran reported constant heartburn and some nausea and vomiting.  In October 2008, he denied vomiting.  In September 2009 and September 2010, he denied frequent heartburn, nausea, and dysphagia, and continued to deny dysphagia and heartburn in January 2012.  In January 2013, the Veteran denied difficulty swallowing.  

In sum, for the period prior to January 31, 2013, the evidence does not show near constant episodes of diarrhea or constipation with abdominal distress, nor does it show persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain, productive of considerable impairment of health.  On the contrary, the evidence shows at most, frequent but not constant, IBS symptoms with occasional abdominal distress that did not require any medication, and GERD primarily manifested by heartburn and nausea, but without symptoms of difficulty swallowing or associated substernal/arm/shoulder pain.  Significantly, the Veteran reported no impact of his IBS and GERD symptoms on his activities of daily living, and the record does not show that the Veteran sought or required regular treatment for his IBS or GERD symptoms, other than prescription medications for hyperacidity and reflux.  He was also able to variously work, attend school, and attend numerous VA appointments, examinations, and hearings during the relevant period without any interference with his IBS or GERD.  Thus, the Board finds that the totality of the evidence does not show constant episodes of diarrhea with abdominal distress or GERD symptoms with "considerable impairment in health" to warrant a higher 30 percent rating. 

The Board also finds that a rating higher than 30 percent is not warranted under any diagnostic code for the period since January 31, 2013.  Initially, a higher rating is not available under Diagnostic Code 7319, which provides for a maximum 30 percent schedular rating.  

Nor is a higher rating warranted under Diagnostic Code 7346, as the evidence does not show anemia with vomiting, weight loss, hematemesis, melena, or other symptoms associated with GERD that are productive of severe impairment of health.  Most significantly, blood testing during the January 31, 2013, VA examination did not show anemia, and the Veteran expressly denied symptoms of hematemesis and melena at that time.  Moreover, the record during the relevant period does not show weight loss, and in fact, the record as a whole documents a weight gain, as the Veteran weighed 156 pounds in January 2008, and 171 pounds in December 2012.  While the Veteran testified in July 2013 to symptoms of daily diarrhea and frequent regurgitation and vomiting associated with eating certain foods and drinking beer, the evidence shows overall weight gain throughout the entirety of the appeal.  Such evidence appears inconsistent with the Veteran's testimony as to the frequency and extent of his symptoms, and the Veteran's own testimony suggests that an examining doctor also did not find his reports entirely credible, as he told the Veteran that if he "had diarrhea every day...[he'd] be in there on a stretcher."  His testimony is also inconsistent with the January 2013 VA examination report, which does not reflect positive reports of daily vomiting and diarrhea. 

Thus, the Board finds the objective evidence and statements made in furtherance of seeking medical treatment to be more probative than the Veteran's lay statements offered during VA examinations and during his hearing because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In any event, the January 2013 examiner found no functional effects of the Veteran's IBS and GERD.  The Veteran also denied any impact of his symptoms on his activities of daily living.  Thus, the Board finds that the symptoms reported do not rise to the level of severe impairment of health to warrant a higher 60 percent rating under Diagnostic Code 7346.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's IBS and GERD - namely, heartburn and diarrhea, and the evidence does not show anything unique or unusual about the Veteran's IBS or GERD disability that would render the schedular criteria inadequate.  The Veteran's symptoms have been shown to be controlled by medication and have no functional impact.  Although the Veteran testified in July 2013 that he knows where all of the clean bathrooms are when he is out or just around town, his testimony evidences that he is not prevented from going out due to his IBS and GERD, simply that he is aware of where bathrooms are when he does go out.  There are no additional symptoms of his IBS or GERD disability that are not addressed by the provisions of the Rating Schedule or already contemplated by other service-connected disability.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

E. Fibromyalgia

The Veteran's service-connected fibromyalgia has been rated as 40 percent disabling since the effective date of service connection on October 22, 2007, pursuant to Diagnostic Code 5025 for fibromyalgia (fibrositis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a (2013).  A 40 percent rating is the maximum schedular rating available under that diagnostic code.  Thus, a higher rating is not available under DC 5025.

Nor is a separate or higher rating warranted under any other diagnostic code.  The RO has already granted the Veteran separate, additional disability ratings for other distinct manifestations associated with fibromyalgia, including GERD and IBS, and he is also separately rated for anxiety and depression related to a psychiatric disability.  The Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Such would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's fibromyalgia - namely, widespread pain, sleep disturbance, stiffness, headache, irritable bowel symptoms, depression, anxiety, and the evidence does not show anything unique or unusual about the Veteran's fibromyalgia disability that would render the schedular criteria inadequate.  There are no additional symptoms of his fibromyalgia disability that are not addressed by the various provisions of the Rating Schedule or already contemplated by other service-connected disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

New and material evidence having been received, the claim of service connection for a right elbow disability is reopened.

New and material evidence having been received, the claim of service connection for a lumbar spine disability is reopened.

A 70 percent rating for PTSD with major depression is granted.

A 20 percent rating for left carpal tunnel syndrome for the period prior to June 10, 2010, is granted.

A rating in excess of 40 percent for left carpal tunnel syndrome from June 10, 2010, to January 30, 2013, is denied.

A 40 percent rating for left carpal tunnel syndrome for the period from January 31, 2013, is granted.

A rating in excess of 10 percent for left epicondylitis is denied.

A rating in excess of 10 percent for IBS with GERD for the period prior to January 31, 2013, is denied.

A rating in excess of 30 percent for IBS with GERD for the period since January 31, 2013, is denied.

A rating in excess of 40 percent for fibromyalgia is denied.


REMAND

Further development is necessary prior to adjudication of the Veteran's reopened back and right elbow service connection claims, and his right CTS service connection claim.

Regarding the back and right elbow disabilities, remand is necessary for VA examinations to address the nature and etiology of those conditions.  Service treatment records show treatment for the low back in service, complaints of low back pain and right elbow pain upon separation examination in March 2004, and a diagnosis of bilateral medial epicondylitis at separation.  However, no examiner has yet offered an adequate opinion as to whether any currently diagnosed low back or right elbow disability is related to service.  Thus, remand is necessary to obtain those opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Regarding right wrist carpal tunnel syndrome, a new opinion is necessary.  While a September 2008 VA examiner opined that the Veteran's diagnosed right CTS is not caused by his left CTS, he did not provide an opinion as to whether the right CTS is aggravated by the left CTS, or any other service-connected disability.  In this regard, the Veteran testified in July 2013 that his right CTS is the result of overuse of the right wrist to compensate for his service-connected left CTS, and in a November 2008 statement, he also attributed his right CTS to his left elbow condition.

In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's right CTS claim, i.e., whether he has right CTS that was caused or aggravated by his service-connected disabilities, to include the aggregate impact of those disorders, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

Regarding entitlement to a TDIU prior to September 30, 2009, the Board finds that issue to be inextricably intertwined with the pending service connection claims, as the Veteran has alleged that those disabilities impair his occupational functioning.  Thus, adjudication of that issue would be premature at this time.

Relevant ongoing medical records should also be requested for the low back, right elbow, and right carpal tunnel syndrome.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran filed an NOD with the RO's reduction in rating for his left CTS from 40 percent to 20 percent, effective January 31, 2013.  However, an SOC has not yet been issued.  Therefore, the matter is remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a statement of the case concerning the propriety of the reduction in rating for left carpal tunnel syndrome from 40 percent to 20 percent, effective January 31, 2013.  

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right carpal tunnel syndrome, right elbow, and lumbar spine disabilities.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant VA treatment records dated from March 2013.

3.  After the above development is completed, schedule the Veteran for a VA spine examination.  The examiner should review the record in its entirety and should provide an opinion as to whether the Veteran's current low back disability at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service, to include back complaints during service.  The physician should explain the reasons for the opinions provided.  In providing the opinion, the examiner should address the Veteran's March 2004 report on a post-deployment questionnaire of chronic back pain.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Schedule the Veteran for an appropriate VA examination.  The examiner should review the record and diagnose any current right elbow and right wrist disabilities and opine as to whether each is at least as likely as not (a degree of probability of 50 percent or higher) that each disability is related to service.  The examiner should address any right extremity complaints or lifting duties during service and should address the diagnosis of bilateral medial epicondylitis noted on a March 2004 Report of Medical Assessment.  The physician should explain the reasons for the opinions provided.  

b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right carpal tunnel syndrome is caused by his left carpal tunnel syndrome and/or left epicondylitis.  If not caused by either the left elbow or left wrist disability, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the left carpal tunnel syndrome or left epicondylitis permanently worsens the right carpal tunnel syndrome beyond the natural progression of the disorder (aggravation), to include due to overuse to compensate for the left upper extremity disabilities.  

The examiner should explain the reason for the opinions provided.  If the left wrist or left elbow disability aggravates the right carpal tunnel syndrome, the examiner must determine a baseline level of severity for the right carpal tunnel syndrome before aggravation by the service-connected disability.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  After the above and any other necessary development has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


